

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.20  
 

 
AMENDMENT to the
 
CONSULTING AGREEMENT
 
AND
 
WAIVER AGREEMENT
 


 
This Amendment and Agreement dated February 14, 2011 (the “Amendment”) amends
that certain Consulting Agreement dated December 31, 2009 (the “Original
Agreement”) between BMB Munai, Inc., a Nevada corporation (the “Company”) and
Boris Cherdabayev (the “Advisor”).  The Amendment and the Original Agreement are
together referred to as the “Agreement.”   The Company and the Advisor are
sometimes jointly referred to as the Parties.
 
Any capitalized terms used but not defined either in this Amendment or by cross
reference to another agreement shall have the meanings ascribed to such terms in
the Original Agreement.
 
RECITALS
 
WHEREAS, the Company is entering into a Participation Interest Purchase
Agreement (the “Purchase Agreement”), dated as even date herewith, by and among
the Company, Palaeontol B.V, a company organized under the laws of the
Netherlands (“Purchaser”), and MIE Holdings Corporation, an exempted company
with limited liability organized under the Laws of the Cayman Islands, whereby
the Company has agreed to sell to Purchaser and Purchaser has agreed to purchase
from the Company all of the issued and outstanding participation interests of
Emir-Oil LLC, an entity organized under the laws of the Republic of Kazakhstan
(the “Sub”) and certain loans extended by the Company to Sub (such loans,
including all principal, interest and other amounts payable with respect
thereto;
 
WHEREAS, pursuant to Section 2.3 of the Purchase Agreement, a portion of the
Initial Purchase Price (as that term is defined in the Purchase Agreement) in
the amount of $36,000,000 (the “Escrow Funds”) is to be deposited in an escrow
account for the benefit of the Company and the Purchaser, as provided in an
Escrow Agreement (the “Escrow Agreement”) to be entered into between, Purchaser,
the Company and an escrow agent, which currently is anticipated to be DB
Trustees (Hong Kong) Limited(“Escrow Agent”);
 
WHEREAS, the Company and Advisor have previously entered into the Original
Agreement pursuant to which, among other matters, Advisor is entitled to receive
a payment of $5,000,000 from the Company if the Company executes any agreement
to engage in an Extraordinary Event;
 
WHEREAS, the Advisor has agreed to amend the Original Agreement to reflect that
the Severance Payment is deemed to be earned upon release of the Escrow Funds;
 
 
 
 

--------------------------------------------------------------------------------

 
WHEREAS, the Advisor has also agreed, in order to induce Purchaser to enter into
the Purchase Agreement, to contribute all Distributions (as defined below)
payable to him as a shareholder into the Escrow Account as part of the Escrow
Funds, and to be paid such Distributions only as provided herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.
 
1.           Amendment to Consulting Agreement.
 
(a)           Effective at and contingent upon the Closing (as defined in the
Purchase Agreement), the paragraph labeled “Extraordinary Event Payment” in the
Original Agreement is hereby amended and restated to read in its entirety as
follows:
 
“Extraordinary Event Payment.  The Company and Advisor agree that the Company
has entered into the Purchase Agreement, that the Company’s execution of the
Purchase Agreement is an Extraordinary Event for purposes of this Agreement, and
that such Extraordinary Event will entitle Advisor to a payment of up to
$5,000,000 from the Company (the “Severance Payment”) in the event that the
Closing occurs, upon the following payment terms:
 
1.           Advisor agrees that he is not entitled to payment of the Severance
Payment until release of the Escrow Funds, as described below.
 
2.           Advisor acknowledges and understands that the Escrow Funds
originally deposited into the Escrow Account (the “Original Escrow Funds”) may
be reduced by any claims for Indemnification (as that term is defined in the
Purchase Agreement) made by Purchaser (“Claims”, and the aggregate dollar amount
of such Claims, the “Claim Amount”). The Original Escrow Funds less any such
Claim Amounts that have been retained by the Escrow Agent at the Termination
Date (as that term is defined in the Escrow Agreement) or that have been paid to
the Purchaser pursuant to a Disbursement Direction or Judgment Notice (as those
terms are defined in the Escrow Agreement) prior to the Termination Date shall
be the “Adjusted Escrow Funds.”
 
3.           Advisor and the Company agree that Advisor shall be entitled to
receive from the Adjusted Escrow Funds so released, prior to any distribution or
payment to its stockholders (whether as dividends, liquidating distributions or
any other form of distribution payable to stockholders as stockholders) any
amounts received by the Company from the Purchaser under the Purchase Agreement
(a “Distribution”), a dollar amount (the “First Payment”) equal to the product
of (A) $5,000,000 and (B) (i) the Adjusted Escrow Funds divided by (ii) the
Original Escrow Funds.
 
-2-
 
 

--------------------------------------------------------------------------------

 
 
4.           From time to time after the release of the Adjusted Escrow Funds,
if additional Escrow Funds are released to the Company pursuant to a
Disbursement Direction or Judgment Notice (“Additional Releases”), Advisor shall
be entitled to receive from each such Additional Release, prior to any
Distribution of the Additional Release, a dollar amount (a “Subsequent Payment”)
equal to the product of (A) (i) $5,000,000 minus (ii) Advisor’s First Payment
minus (iii) any Subsequent Payments made to Advisor prior to the date of such
calculation, if any, and (B) (i) the Additional Release being made at such time
divided by (ii) (x) Original Escrow Funds minus (y) the Adjusted Escrow Funds
minus (z) all Additional Releases made prior to the date of such calculation.
 
5.            The First Payment and any Subsequent Payments shall be deemed the
“Final Severance Payment” once there are no longer any Escrow Funds remaining to
be disbursed to either Purchaser or the Company under the Escrow Agreement.
Advisor understands and acknowledges that, to the extent no Escrow Funds are
released to the Company under the Agreement, there shall be no Severance Payment
to Advisor, and Advisor waives and releases the Company, its Affiliates (as that
term is defined in the Purchase Agreement) and each of their respective
officers, directors, employee and agents from any liability for such failure to
pay the Severance Payment or for any decreased amount paid as the Final
Severance Payment.
 
b.             For avoidance of doubt, the parties agree that (i) in no event
shall Advisor receiver grater than $5,000,000 pursuant to this Section 1, and
(ii) in the event that the Closing under the Purchase Agreement does not occur
and the Purchase Agreement is terminated pursuant to its terms, the terms and
conditions of the Original Agreement shall remain in full force and effect and
this Amendment shall be null and void; provided that the execution of the
Purchase Agreement will not be considered an Extraordinary Event under the
Original Agreement.
 
c.           Except as expressly modified herein, all terms and provisions of
the Original Agreement shall remain unchanged and in full force and effect and
this Amendment will not constitute a novation or have the effect of discharging
any liability or obligation evidenced by the Original Agreement or any related
document.
 
2.           Contributed Distributions.
 
a.           (a) Advisor represents and warrants to the Company that he holds,
directly or indirectly, the 6,248,727 shares of the $0.001 par value Common
Stock of the Company (the “Advisor Shares”) listed on Exhibit A hereto, and that
Advisor is the record and beneficial owner of and has the sole right to vote and
execute signature pages to this Agreement with respect to the Advisor Shares,
which at the date hereof are (and during the term of this Agreement shall
remain) free and clear of any liens, claims, options, charges or other
encumbrances, other than those restrictions entered into
 
-3-
 
 

--------------------------------------------------------------------------------

 
 
 
pursuant to the Voting Agreement (as that term is defined in the Purchase
Agreement) and other than as set forth herein; and (b) Advisor does not own,
either beneficially or of record, any shares of the Company’s Common Stock,
other than the Advisor Shares and does not have any right, claim or demand to
receive any additional equity interest in the Company or to have any economic
benefit, right or privilege with respect to any equity interest in the Company,
other than the Advisor Shares.
 
b.           Advisor agrees not to Transfer (as that term is defined in the
Voting Agreement) any Advisor Shares or to make any offer or enter into any
agreement relating thereto, at any time during the term of this Agreement.
Advisor agrees not to acquire any Additional Shares (as that term is defined in
the Voting Agreement) during the term of this Agreement, provided that to the
extent the Company undertakes a stock split of the Company’s Common Stock, any
Additional Shares of the Company’s Common Stock issued with respect thereto
shall be deemed Advisor Shares hereunder.  The Company agrees not to make or pay
to its stockholders any dividends on the Company’s Common Stock payable in
shares of the company’s Common Stock during the term of this Agreement. This
Section 2(b) shall not prohibit a Transfer of the Advisor Shares among any of
the persons listed on Exhibit A hereto as the record holders of the Advisor
Shares, and bound by this Agreement.
 
c.           The Company and Advisor agree that, upon any determination by the
Company from time to time after the Closing to make a Distribution of the
proceeds received by the Company from the Purchase Agreement (but not any
Distribution following release of any Escrow Funds), any Distributions payable
to Advisor shall be deemed paid and shall be contributed on behalf of the
Advisor to the Company in order to form part of the Escrow Funds deposited with
the Escrow Agent (the “Contributed Distribution”).  The Company and Advisor
agree that the Contributed Distribution shall be re-paid to Advisor in
accordance with the following terms:
 
(i)           Assuming payment in full of the First Payment to Advisor upon
release of the Adjusted Escrow Funds, and prior to any Distribution of the
Adjusted Escrow Funds, but pari passu with payments being made to Toluesh
Tolmakov pursuant to that certain Waiver Agreement by and between the Company
and Toluesh Tolmakov (“Tolmakov”) of even date herewith (the “Tolmakov
Agreement”), Advisor shall be entitled to receive an amount equal to the product
of (A) (i) the Adjusted Escrow Funds minus (ii) the First Payment and (B) (i)
the number of Advisor Shares divided by (ii) the sum of (x) the number of
Advisor Shares and (y) the number Tolmakov Shares (as that term is defined in
the Tolmakov Agreement).
 
(ii)           In the event that payments made under subpart (i) are less than
the Contributed Distribution, and until such time as Advisor has received the
full Contributed Distribution under this Section 2(c), upon release of any
Additional Release, Advisor shall first be entitled to receive payment of the
Subsequent Payment if any, due under Section 1(a), above, and then shall be
entitled to receive, prior to any Distribution of the Additional Release, but
pari passu with payments being made to Tolmakov pursuant to the Tolmakov
Agreement, an amount equal to the product of (A) (i) the Additional Release
minus (ii) the Subsequent Payment, if any, and (B) (i) the number of Advisor
Shares divided by (ii) the sum of (x) the number of Advisor Shares and (y) the
number Tolmakov Shares.
 
-4-
 
 

--------------------------------------------------------------------------------

 
 
(iii)           The maximum payment under this Section 2(c) cannot exceed the
Contributed Distribution.
 
(iv)           For avoidance of doubt, Advisor shall have the right as a
stockholder to participate in all Distributions by the Company after re-payment
in full of the Contributed Distribution to Advisor (and re-payment of the
similar amount to Tolmakov under the Tolmakov Agreement)..
 
3.           Other Representations.  Advisor has full power and authority to
make, enter into and carry out the terms of th all necessary action on the part
of Advisor and no further action on the part of Advisor is necessary to
authorize the execution, delivery and performance by Advisor of this Agreement
and the consummation by Advisor of the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by Advisor and, assuming due and
valid authorization, execution and delivery hereof by the Company, constitutes a
valid and binding obligation of Advisor, enforceable against Advisor in
accordance with its terms.
 
[Signature page follows immediately.]
 
-5-

 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Advisor have executed this Amendment and
Waiver Agreement as of the date first written above.
 
BMB MUNAI, INC.








By: /s/ Gamal
Kulumbetov                                                                                     
Name printed: Gamal
Kulumbetov                                                                                     
Title:  Chief Executive
Officer                                                                


ADVISOR:




/s/ Boris
Cherdabayev                                                                                     
Boris Cherdabayev, individually and as the
authorized signatory for each of the
persons and entities listed on
Exhibit A hereto



Signature Page to Amendment to Consulting Agreement and Waiver Agreement


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
TO THE AMENDMENT TO THE
 
CONSULTING AGREEMENT AND WAIVER AGREEMENT
 
BY AND BETWEEN BMB MUNAI, INC. AND BORIS CHERDABAYEV
 
DATED FEBRUARY 14, 2011
 




Name of Record Holder
Number of Shares
Boris Cherdabayev
4,128,601
Westfall Group Limited, Asael Sorensen, Trustee
447,841
Westfall Group Limited, for the benefit of Boris Cherdabayev
1,658,285
Asael T. Soprensen, Trustee for the benefit of Boris Cherdabayev
14,000
   
TOTAL:
6,248,727





 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 
